                 IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF ARKANSAS
                          NORTHERN DIVISION

ALLEN SMITH                                                                 PLAINTIFF

v.                        Case No. 3:18-cv-00240 BSM


CITY OF POCAHONTAS, et al.                                              DEFENDANTS


                                    JUDGMENT

     Consistent with the order entered today, this case is dismissed with prejudice.

     IT IS SO ORDERED this 27th day of January 2020.


                                                 UNITED STATES DISTRICT JUDGE
